Exhibit 10.2


ISDAâ
International Swap Dealers Association, Inc.


2002 MASTER AGREEMENT


dated as of  April 1, 2014


between
 
 
DTE Energy Trading, Inc.
(“Party A”)
 
and
 
 
Summer Energy, LLC
(“Party B”)
 

 
have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions.  This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement”.


Accordingly, the parties agree as follows:


1.       Interpretation


(a)          Definitions.  The terms defined in Section 14 and elsewhere in this
Master Agreement will have the meanings therein specified for the purpose of
this Master Agreement.


(b)          Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.


(c)          Single Agreement.  All Transactions are entered into in reliance on
the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.


2.       Obligations


(a)       General Conditions.


(i)             Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.


(ii)             Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency.   Where
settlement is  by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.



Copyright © by International Swaps and Derivatives Association, Inc.


 
1

--------------------------------------------------------------------------------

 

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1) or (2), as appropriate.  The fair market
value of any obligation referred to in clause (b) above will be determined as of
the originally scheduled date for delivery, in good faith and using commercially
reasonable procedures, by the party obliged to make the determination under
Section 6(er) or, if each party is so obliged, it will be the average of the
Termination Currency Equivalents of the fair market values so determined by both
parties.


“Waiting Period” means:--


(a)    in respect of an event or circumstance under Section 5(b)(i), other than
in the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of three Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance; and
 
(b)   in respect of an event or circumstance under Section 5(b)(ii), other than
in the case of Section 5(b)(i)(2) where the relevant payment, delivery or
compliance is actually required on the relevant day (in which case no Waiting
Period will apply), a period of eight Local Business Days (or days that would
have been Local Business Days but for the occurrence of that event or
circumstance) following the occurrence of that event or circumstance.





 
IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.



   
DTE Energy Trading, Inc.
Summer Energy, LLC
           
By:  /s/ Michael Hunt
By:  /s/ Neil Leibman 
 
 
Name: Michael Hunt
Name: Neil Leibman 
   
Title: Vice President
 
Title: CEO-Summer Energy 
 
Date:  4/23/2014
Date: 4/1/2014 




ISDAâ 2002
 
2

--------------------------------------------------------------------------------

 

ISDA®
International Swaps and Derivatives Association, Inc.
 
SCHEDULE
 
to the
 
2002 Master Agreement
 
dated as of April 1, 2014
between


 DTE Energy Trading, Inc.
(“Party A”)
 
and Summer Energy, LLC
(“Party B”)
established as a corporation
 under the laws of the State of Michigan
 
 
established as a limited liability company
under the laws of Texas
 



Part 1.  Termination Provisions.
 
(a)           “Specified Entity” means in relation to Party A for the purpose
of:
Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(v), Not Applicable
 
 
and in relation to Party B for the purpose of:

Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(v), Not Applicable
 
 (b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement, except that such term is amended by adding in the eleventh line after
“commodity” the words “(including without limitation, physical commodities such
as electric power, electric power capacity, emission allowances, petroleum,
crude oil, coal, natural gas, and byproducts thereof)”.

 
(c)
The “Cross-Default” provisions of Section 5(a)(vi), as amended, will apply to
Party A and, as amended, will apply to Party B.

 
 
(i)
Section 5(a)(vi) is hereby amended by deleting in the seventh line thereof the
words “, or becoming capable at such time of being declared,”.

 
“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement.



ISDAâ 2002
 
3

--------------------------------------------------------------------------------

 

“Threshold Amount” Not Applicable to Party A; and means with respect to Party B,
two percent (2%) of Party B’s shareholders’ equity, (determined in accordance
with generally accepted accounting principles) as at the end of its most
recently completed fiscal year.
 
(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v), as amended, will
not apply to Party A and, as amended, will apply to Party B.

 
The “Credit Event Upon Merger” provisions of Section 5(b)(v), will not apply to
Party A and will apply to Party B; provided, however, that “materially weaker”
means (i) that the Credit Rating assigned by Standard & Poor's Financial
Services LLC or a successor (if any) (“S&P”) and Moody's Investors Service, Inc.
or a successor (if any) (“Moody’s”) of the resulting, surviving or transferee
entity is less than BBB- by S&P or Baa3 by Moody’s or (ii) in the event the
resulting, surviving or transferee entity is not rated, the Internal Policies
(as defined below) of Party A in effect at the time, would lead Party A, solely
as a result of a change in the nature, character, identity or condition of Party
B from its state (as a party to the Agreement) prior to such consolidation,
amalgamation, merger or transfer, to decline to make an extension of credit to,
or enter into a Transaction with, the resulting, surviving or transferee entity.
 
“Credit Rating” shall mean with respect to an entity, the respective ratings
then assigned to its unsecured, senior long-term debt, not supported by third
party credit enhancement, by S&P or by Moody’s.
 
“Internal Policies” shall mean a party’s (1) internal credit limits applicable
to individual entities, (2) other limits on doing business with entities
domiciled in certain jurisdictions or engaging in certain activities, or (3)
internal restrictions on doing business with entities with whom such party has
had prior adverse business relations.
 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
“Termination Currency” means United States Dollars.

 
(g)           Additional Termination Event will not apply.
 
(h)
Definitions.   Section 14 shall be amended by deleting the definition of
“Potential Event of Default” along with all reference to Potential Event of
Default in Section 2(a)(iii), Section 3(b) and Sections 9(h)(i)(3)(B) and (C)
and any other references throughout all ISDA documents.



 
Part 2.  Tax Representations.
 
(a)
Payer Representations.  For the purpose of Section 3(e) of this Agreement

 
 
(i)
Party A and Party B each make the following representation:

 
 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 



ISDAâ 2002
 
4

--------------------------------------------------------------------------------

 

(b)   Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement
 
 
(i)
Party A and Party B each make the following representation:

 
Party A is a corporation created or organized in the United States or under the
laws of the United States and its U.S. taxpayer identification number is
38-3323526.  It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.
 
Party B is a Texas LLC created or organized in the United States or under the
laws of the United States and its U.S. taxpayer identification number is
26-0206262.  It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.


 
Part 3.  Agreement to Deliver Documents.
 
For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:
 
(a)           Tax forms, documents or certificates to be delivered are: [none]


Party required to deliver document
Form/Document/
Certificate
Date by which
to be delivered
           



(b)Other documents to be delivered are:―


Party required to deliver document
Form/Document/
Certificate
Date by which
to be delivered
Covered by Section 3(d) Representation
       
Party A and Party B
Certified copies of resolutions of authorized body authorizing execution,
delivery, and performance of this Agreement
 
Execution of Agreement
Yes
Party A and Party B
Evidence of authority of signatories in a form acceptable to the other party
 
Execution of Agreement
Yes
Party B
Completed W-9 (or other relevant tax form) and completed DTE’s EFT Form
 
Execution of Agreement
Yes
Party A and Party B
Annual audited and quarterly unaudited financial statements for such party or
its Credit Support Provider, as applicable, containing consolidated financial
statements for the relevant period and prepared in accordance with generally
accepted accounting principles
 
If requested, and as soon as available, and in any event within 60 days after
the end of each fiscal year and within 35 days after the end of each fiscal
quarter of the delivering party, if such statements are not available on “EDGAR”
or such party’s internet home page
 
Yes
Party A and Party B
Guarantee of Credit Support Provider in a form agreed between the parties
 
Execution of Agreement
Yes





ISDAâ 2002
 
5

--------------------------------------------------------------------------------

 
 
Part 4.  Miscellaneous.
 
(a)           Addresses for Notices. Notwithstanding anything to the contrary in
Section 12(a) of this Agreement, parties may communicate by e-mail for
informational purposes only, but e-mail does not constitute a binding legal
notice for the purpose of Section 12(a) of this Agreement.  For the purpose of
Section 12(a) of this Agreement:
 
Notices or Communications (other than with respect to confirmations and/or
payments) to Party A:
 
Address:     DTE Energy Trading, Inc.
     414 South Main Street, Suite 200
     Ann Arbor, MI  48104


Attention:    Contract Administration, Jim Buck, Director (734-887-4039)
 
Telephone:  (734) 887-2042 (Marcia L. Hissong); or
      (734) 887-2171 (Cynthia Klots)
Fax:               (734) 887-2235
E-mail:          hissongm@dteenergy.com; or
                      klotsc@dteenergy.com


With additional Notices of an Event of Default to:
Attention:   Gregory V. Staton, General Counsel & Vice President-Corporate
Services
Phone:     (734) 887-2121
Fax:      (734) 887-2235
Email:          statong@dteenergy.com
 



Specific Instructions:
 
Confirmations to Party A:
Attention:     Judy VonBoncel
Telephone:   (734) 887-2025
Fax:                (734) 887-2056
Email:             DTE_CONFIRMS@dteenergy.com


Payments to Party A:
Attention:     Boyd Smith, Staff Accountant
Telephone:   (734) 887-2023
Fax:                (734) 887-2140
Email:             DTE_PWR_STTLMTS@dteenergy.com


Contact Information for Dodd-Frank for Party A:
Name: Michael Seischab
Title: Manager-Enterprise Risk Management
Phone: 734-887-4124
 
Email: seischabm@dteenergy.com
 



ISDAâ 2002
 
6

--------------------------------------------------------------------------------

 

 
Notices or Communications (other than with respect to confirmations and/or
payments) to Party B:
 
Address:  Summer Energy, LLC
Address 1  800 Bering Dr., Suite 260
City, State, Zip  Houston, TX  77057
Attention:  Contract Administration  Jaleea George
Facsimile:                      713-481-8470
Telephone:  713-375-2793
E-mail:  jgeorge@summerenergy.com
 
Specific Instructions:
 
Confirmations to Party B:
 
Telephone:  713-375-2789
Facsimile:    713-493-7269
 
Payments to Party B:
 
Telephone:  713-375-2793
Facsimile:    713-481-8470
 
(b)           Process Agent. For the purpose of Section 13(c) of this Agreement:
 
 
(i)
Party A appoints as its Process Agent:  Not applicable.

 
(ii)
Party B appoints as its Process Agent:  Not applicable.

 
(c)           Offices. The provisions of Section 10(a) will apply to this
Agreement.
 
(d)           Multibranch Party. For the purpose of Section 10(b) of this
Agreement:
 
 
(i)
Party A is not a Multibranch Party.

 
 
(ii)
Party B is not a Multibranch Party.

 
(e)
Calculation Agent. The Calculation Agent is Party A.  All determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.

 
(f)
Credit Support Document. Details of any Credit Support Document:

 
 
With respect to Party A and Party B, the Credit Agreement entered into on the
same date herewith, which is incorporated by reference in, and made a part of,
the Energy Marketing Agreement for Electric Power.

 
 
The obligations of Party B will be collateralized by the Security Agreement and
Membership Interest Pledge Agreement as both are defined either directly or
indirectly in the Energy Marketing Agreement for Electric Power.

 
(g)
Credit Support Provider.

 
 
(i)
Credit Support Provider means in relation to Party A:  Not Applicable

 
 
(ii)
Credit Support Provider means in relation to Party B:  Pledgor as defined under
the Membership Interest Pledge Agreement

 

 


ISDAâ 2002
7

--------------------------------------------------------------------------------

 

 
(h)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine that would apply the laws of another jurisdiction).

 
(i)
Jurisdiction.  Jurisdiction is subject to the Energy Marketing Agreement for
Electric Power.

 
(j)
Netting of Payments.  “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement; therefore, the netting specified in
Section 2(c) of this Agreement will apply across all Transactions with effect
from the effective date of this Agreement.  For avoidance of doubt, the parties
hereby acknowledge and agree that the provisions of Section 2(c) shall not apply
to any transaction or agreement not covered by this Agreement.  Notwithstanding
the foregoing and the netting of payments pursuant hereto, each party will
provide the other party with separate invoices and documentation sufficient to
permit the other party to comply with its internal accounting and record keeping
procedures concerning the payment of individual Transactions.



(k)
“Affiliate” will have the meaning specified in Section 14 of this Agreement,
except that with respect to Party A, DTE Electric Company, DTE Gas Company and
Citizens Gas Fuel Company are hereby excluded for all purposes.

 
(l)           No Agency. The provisions of Section 3(g) will apply to this
Agreement.
 
(m)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.  Neither party shall have an obligation to make
such recordings or keep copies of such recordings; provided, however, that no
party may knowingly destroy, erase or otherwise tamper with a recording once the
possessing party becomes aware of a dispute in which the recording may
reasonably be anticipated to be evidence.

 
Part 5.  Other Provisions.
 
(a)
Prior Transactions. Upon the effectiveness of this Agreement, all Transactions
then outstanding between the parties shall be subject to the terms hereof.  To
the extent the terms hereof conflict with the terms of the relevant agreement
governing the Transactions, the terms of this Agreement shall control.

 
(b)
Set-off. The first paragraph of Section 6 (f) shall be deleted and replaced with
the following:

 

 
"(f)
Set-off.  Any Early Termination Amount payable to one party by the other party,
in circumstances where there is a Defaulting Party or where there is one
Affected Party in the case where either a Credit Event Upon Merger has occurred
or an Additional Termination Event in respect of which all outstanding
transactions are Affected Transactions has occurred, will, at the option of the
Non-defaulting Party or Non-affected Party, as the case may be (“X”) (and
without prior notice to the Defaulting Party or Affected Party, as the case may
be (“Y”)) be reduced by set-off against any other amounts (“Other Amounts”)
payable by X and, at X’s option, Affiliates of X, to Y (whether or not arising
under this Agreement or any other agreement) and whether matured or unmatured,
whether or not contingent and irrespective of the currency, place of payment or
place of booking of the obligation.  To the extent that any Other Amounts are so
set off, those Other Amounts will be discharged promptly and in all respects.  X
will give notice to the other party of any set-off effected under this Section
6(f), provided that failure to give such notice shall not affect the validity of
the setoff.”

 
(c)
Confirmations and Procedures for Entering into Transactions. On or promptly
following the date on which the parties reach agreement on the terms of a
Transaction as contemplated by Section 9(e)(i), Party A will send to Party B a
Confirmation.  Party B will promptly thereafter confirm the accuracy of, or
request the correction of, such Confirmation (in the latter case, indicating how
it believes the terms of such Confirmation should be correctly stated and such
other terms which should be added to or deleted from such Confirmation to make
it correct).  If any dispute shall arise as to whether an error exists in a

 



ISDAâ 2002
 
8

--------------------------------------------------------------------------------

 

 
Confirmation, the parties shall in good faith make reasonable efforts to resolve
the dispute.  If Party B has not accepted or disputed the Confirmation in the
manner set forth above within two (2) Local Business Days after it was sent to
Party B, the Confirmation shall be deemed binding as sent absent manifest
error.  When a Confirmation contains provisions, other than those provisions
relating to the commercial terms of the Transaction (e.g., price, quantity),
which modify or supplement the general terms and conditions of this Agreement
(including without limitation Events of Default or Termination Events, or
calculation of damages, settlement, netting, set-off or termination payments),
any material changes to such terms shall not be deemed accepted unless made in a
written amendment to this Agreement that is signed by duly authorized
representatives of both parties.

 
(d)
Accuracy of Specified Information. Section 3(d) is hereby amended by adding in
the third line thereof after the word “respect” and before the period the words
“or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant party.”

 
(e)
Section 3 Representations. Section 3 is hereby amended by adding at the end
thereof the following Subparagraphs (h), (i), (j), and (k):

 
(h)           Eligible Contract Participant. It is an “eligible contract
participant” (“ECP”) within the meaning of Section 1a(18) of the Commodity
Exchange Act, as amended (7 U.S.C. § 1a(18)) (“CEA”).
 
(i)           Trading Excluded Commodities or Exempt Commodities on an
Electronic Trading Facility. (i) In connection with trading any “excluded
commodity” (as such term is defined in section 1a(19) of the CEA (7 U.S.C.
§1a(19))) on an “electronic trading facility” (“ETF”) (as such term is defined
in section 1a(16) of the CEA (7 U.S.C. §1a(16))), it is an ECP other than solely
because it is acting as a broker or performing an equivalent agency function on
behalf of a person described in section 1a(18)(A) or (C) of the CEA (7 U.S.C.
§1a(18)(A) and (C)) and otherwise satisfies the terms of section 1a(18)(B)(i) of
the CEA (7 U.S.C. §1a(18)(B)(i)); and (ii) in connection with trading any
“exempt commodity” (as such term is defined in section 1a(20) of the CEA (7
U.S.C. §1a(20))) on an ETF, it is an “eligible commercial entity” (as such term
is defined in section 1a(17) of the CEA (7 U.S.C. §1a(17))).
 
(j)           Relationship Between Parties. Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):
 
(1)           Non-Reliance. It is acting for its own account, and it has made
its own independent decisions to enter into that Transaction and as to whether
that Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.
 
(2)           Assessment and Understanding. It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction.  It is also capable of assuming, and assumes, the
risks of that Transaction.
 
(3)           Status of Parties. The other party is not acting as a fiduciary
for or an adviser to it in respect of that Transaction.
 
(k)           Bankruptcy Matters.


(1)           Each party acknowledges and agrees that: (1) the Agreement and all
Transactions entered into hereunder constitutes a “forward contract” or a “swap
agreement” within the meaning of the United States Bankruptcy Code (11 U.S.C.
Section 101 (2000)); (2) each Party A and Party B is a “swap participant” within
the meaning of the United States Bankruptcy Code
 



ISDAâ 2002
 
9

--------------------------------------------------------------------------------

 

with respect to any Transaction that constitutes a “swap agreement”, (3) each of
Party A and Party B is a “forward contract merchant” within the meaning of the
United States Bankruptcy Code with respect to any Transactions that constitute
“forward contracts”; (4) all payments made or to be made by one party to the
other party pursuant to this Agreement constitute “settlement payments” within
the meaning of the United States Bankruptcy Code; (5) all transfers of Eligible
Credit Support by one party to the other party under this Agreement constitute
“margin payments” within the meaning of the United States Bankruptcy Code; (6)
each party’s rights under Section 6, “Early Termination”, of this Agreement
constitutes a “contractual right to liquidate” the Transactions within the
meaning of the United States Bankruptcy Code; and (7) this Agreement constitutes
a master netting agreement as defined within the meaning of the United States
Bankruptcy Code, as amended.
 


 
(2)
To secure its obligations under this Agreement, each party hereby grants the
other party a present and continuing security interest in, lien on, and right to
setoff against, its respective payment obligations to the other party under this
Agreement.  Each party acknowledges and agrees that the pledge of its payment
obligations to the other party under this Agreement shall serve to “margin”,
guaranty” or “secure” such obligations within the meaning of the Bankruptcy
Code.



(f)
LIMITATION OF LIABILITY.  NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
NEGLIGENCE) TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS
PROVISION SHALL AFFECT THE ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT.  IF
AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS
DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.

 
(g)
Confidentiality. The terms of this Agreement, its contents, and the terms and
contents of all Transactions under this Agreement (including but not limited to
any Credit Support Documents and any Confirmations), and any information made
available by one party or its Credit Support Provider to the other party or its
Credit Support Provider (if any) with respect to the Agreement or any
Transaction hereunder is confidential and shall not be discussed with or
disclosed to any third party (nor shall any public announcement or press release
be made by either party, except with the prior written consent of the other
party hereto), except for such information (i) as may become generally available
to the public, (ii) as may be required or appropriate in response to any
summons, subpoena, or otherwise in connection with any litigation or to comply
with any applicable law, order, regulation, or ruling, (iii) as may be obtained
from a non-confidential source that disclosed such information in a manner that
did not violate its obligations to the other party or its Credit Support
Provider (if any) if making such disclosure, or (iv) as may be furnished to that
party’s Affiliates, auditors, attorneys, advisors, or financial institutions
with which the party has a written agreement or which are otherwise required to
keep the information that is disclosed in confidence.

 
(h)
WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TRANSACTION,
OR ANY CREDIT SUPPORT DOCUMENT.

 
(i)
Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction in respect of any Transaction shall, as to
such Transaction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of the Agreement
or affecting the validity or enforceability of such provision as to any other
jurisdiction or Transaction unless such severance shall substantially impair the
benefits of the remaining portions of this Agreement or changes the reciprocal
obligations of the parties.  The parties hereto shall endeavor in good faith
negotiations to replace the prohibited or unenforceable provision with a valid
provision, the economic effect of which comes as close as possible to that of
the prohibited or unenforceable provision.

 



ISDAâ 2002
 
10

--------------------------------------------------------------------------------

 



 
Part 6.  Additional Terms for Commodity Derivative Transactions.


(a)
ISDA Definitions. This Agreement, each Confirmation, and each Transaction are
subject to the 2006 ISDA Definitions (the “Swap Definitions”), the 2005 ISDA
Commodity Definitions (the “Commodity Definitions”) each as published by the
International Swaps and Derivatives Association, Inc. (collectively the “ISDA
Definitions”).  The ISDA Definitions are incorporated by reference herein, and
made part of, this Agreement and each Confirmation as if set forth in full in
this Agreement and such Confirmations.  Unless otherwise specified in a
Confirmation, any capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Swap Definitions, and
the Commodity Definitions (except that references to “Swap Transactions” in the
definitions will be deemed to be references to “Transactions”).  In the event of
any inconsistency between the provisions of the Swap Definitions and the
Commodity Definitions, the Commodity Definitions will prevail.  In the event of
any inconsistency between the provisions of this Agreement and the ISDA
Definitions, this Agreement will prevail.  In the event of any inconsistency
between the provisions of the Credit Support Documents, if any, and the ISDA
Definitions, the Credit Support Documents will prevail.  Subject to Section 1(b)
of this Agreement, in the event of any inconsistency between the provisions of
any Confirmation and this Agreement or the ISDA Definitions, the Confirmation
will prevail for the purpose of the relevant Transaction; provided however, a
Confirmation may not amend or conflict with any provisions of this Agreement,
except as provided under Part 5 (c) above of the Schedule.



(b)
Commodity Definition Amendments.  Unless otherwise specified in a Confirmation,
the Commodity Definitions are amended as follows:



 
(i)
The “Market Disruption Events” specified in Section 7.4(d)(i) of the Commodity
Definitions shall apply, except as otherwise specifically provided in the
Confirmation.



 
(ii)
“Additional Market Disruption Events” shall apply only if so specified in the
relevant Confirmation.





 
(iii)
The following “Disruption Fallbacks” specified in Section 7.5(c) of the
Commodity Definitions shall apply, in the following order, except as otherwise
specified in the relevant Confirmation:



 
(1)
“Fallback Reference Price”;



 
(2)
“Postponement”, with five (5) Commodity Business Days as the Maximum Days of
disruption;



 
(3)
“Negotiated Fallback” (provided that the reference in Section 7.5(c)(ii) to
“fifth Business Day” shall be amended to be “twelfth Business Day”); and



 
(4)
“Fallback Reference Dealers”



 
(5)
“No Fault Termination”.





ISDAâ 2002
 
11

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof

DTE Energy Trading, Inc. (Party A)
 
Summer Energy, LLC (Party B)
 
 
By:           /s/ Michael Hunt  
 
 
 
By:     /s/ Neil Leibman
Name:
Michael Hunt
 
Name:
Neil Leibman
Title:
Vice President
 
Title:
CEO-Summer Energy
Date:
4/23/2014
 
Date:
4/1/2014






ISDAâ 2002
 
12

--------------------------------------------------------------------------------

 

ISDA®
International Swaps and Derivatives Association, Inc.
 
SCHEDULE
 
to the
 
2002 Master Agreement
 
dated as of April 1, 2014
 
between
 


 DTE Energy Trading, Inc.
(“Party A”)
 
and Summer Energy, LLC
 (“Party B”)
established as a corporation
 under the laws of the State of Michigan
 
 
established as a limited liability company
under the laws of Texas
 



Part 1.  Termination Provisions.
 
(a)           “Specified Entity” means in relation to Party A for the purpose
of:
Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(v), Not Applicable
 
 
and in relation to Party B for the purpose of:

Section 5(a)(v), Not Applicable
Section 5(a)(vi), Not Applicable
Section 5(a)(vii), Not Applicable
Section 5(b)(v), Not Applicable
 
 (b)
“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement, except that such term is amended by adding in the eleventh line after
“commodity” the words “(including without limitation, physical commodities such
as electric power, electric power capacity, emission allowances, petroleum,
crude oil, coal, natural gas, and byproducts thereof)”.

 
(c)
The “Cross-Default” provisions of Section 5(a)(vi), as amended, will apply to
Party A and, as amended, will apply to Party B.

 
 
(i)
Section 5(a)(vi) is hereby amended by deleting in the seventh line thereof the
words “, or becoming capable at such time of being declared,”.

 
“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement.



ISDAâ 2002
 
13

--------------------------------------------------------------------------------

 

“Threshold Amount” Not Applicable to Party A; and means with respect to Party B,
two percent (2%) of Party B’s shareholders’ equity, (determined in accordance
with generally accepted accounting principles) as at the end of its most
recently completed fiscal year.
 
(d)
The “Credit Event Upon Merger” provisions of Section 5(b)(v), as amended, will
not apply to Party A and, as amended, will apply to Party B.

 
The “Credit Event Upon Merger” provisions of Section 5(b)(v), will not apply to
Party A and will apply to Party B; provided, however, that “materially weaker”
means (i) that the Credit Rating assigned by Standard & Poor's Financial
Services LLC or a successor (if any) (“S&P”) and Moody's Investors Service, Inc.
or a successor (if any) (“Moody’s”) of the resulting, surviving or transferee
entity is less than BBB- by S&P or Baa3 by Moody’s or (ii) in the event the
resulting, surviving or transferee entity is not rated, the Internal Policies
(as defined below) of Party A in effect at the time, would lead Party A, solely
as a result of a change in the nature, character, identity or condition of Party
B from its state (as a party to the Agreement) prior to such consolidation,
amalgamation, merger or transfer, to decline to make an extension of credit to,
or enter into a Transaction with, the resulting, surviving or transferee entity.
 
“Credit Rating” shall mean with respect to an entity, the respective ratings
then assigned to its unsecured, senior long-term debt, not supported by third
party credit enhancement, by S&P or by Moody’s.
 
“Internal Policies” shall mean a party’s (1) internal credit limits applicable
to individual entities, (2) other limits on doing business with entities
domiciled in certain jurisdictions or engaging in certain activities, or (3)
internal restrictions on doing business with entities with whom such party has
had prior adverse business relations.
 
(e)
The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

 
(f)
“Termination Currency” means United States Dollars.

 
(g)           Additional Termination Event will not apply.
 
(h)
Definitions.   Section 14 shall be amended by deleting the definition of
“Potential Event of Default” along with all reference to Potential Event of
Default in Section 2(a)(iii), Section 3(b) and Sections 9(h)(i)(3)(B) and (C)
and any other references throughout all ISDA documents.



Part 2.  Tax Representations.
 
(a)
Payer Representations.  For the purpose of Section 3(e) of this Agreement

 
 
(i)
Party A and Party B each make the following representation:

 
 
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 



                                                           ISDAâ 2002
 
14

--------------------------------------------------------------------------------

 

(b)   Payee Tax Representations. For the purpose of Section 3(f) of this
Agreement
 
 
(i)
Party A and Party B each make the following representation:

 
Party A is a corporation created or organized in the United States or under the
laws of the United States and its U.S. taxpayer identification number is
38-3323526.  It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.
 
Party B is a Texas LLC created or organized in the United States or under the
laws of the United States and its U.S. taxpayer identification number is
26-0206262.  It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049-4(c) from information reporting on Form 1099 and backup
withholding.


 
Part 3.  Agreement to Deliver Documents.
 
For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:
 
(a)           Tax forms, documents or certificates to be delivered are: [none]


Party required to deliver document
Form/Document/
Certificate
Date by which
to be delivered
           



(b)Other documents to be delivered are:―


Party required to deliver document
Form/Document/
Certificate
Date by which
to be delivered
Covered by Section 3(d) Representation
       
Party A and Party B
Certified copies of resolutions of authorized body authorizing execution,
delivery, and performance of this Agreement
 
Execution of Agreement
Yes
Party A and Party B
Evidence of authority of signatories in a form acceptable to the other party
 
Execution of Agreement
Yes
Party B
Completed W-9 (or other relevant tax form) and completed DTE’s EFT Form
 
Execution of Agreement
Yes
Party A and Party B
Annual audited and quarterly unaudited financial statements for such party or
its Credit Support Provider, as applicable, containing consolidated financial
statements for the relevant period and prepared in accordance with generally
accepted accounting principles
 
If requested, and as soon as available, and in any event within 60 days after
the end of each fiscal year and within 35 days after the end of each fiscal
quarter of the delivering party, if such statements are not available on “EDGAR”
or such party’s internet home page
 
Yes
Party A and Party B
Guarantee of Credit Support Provider in a form agreed between the parties
 
Execution of Agreement
Yes





ISDAâ 2002
 
15

--------------------------------------------------------------------------------

 
 
Part 4.  Miscellaneous.
 
(a)           Addresses for Notices. Notwithstanding anything to the contrary in
Section 12(a) of this Agreement, parties may communicate by e-mail for
informational purposes only, but e-mail does not constitute a binding legal
notice for the purpose of Section 12(a) of this Agreement.  For the purpose of
Section 12(a) of this Agreement:
 
Notices or Communications (other than with respect to confirmations and/or
payments) to Party A:
 
Address:    DTE Energy Trading, Inc.
    414 South Main Street, Suite 200
    Ann Arbor, MI  48104


Attention:    Contract Administration, Jim Buck, Director (734-887-4039)
 
Telephone:  (734) 887-2042 (Marcia L. Hissong); or
      (734) 887-2171 (Cynthia Klots)
Fax:               (734) 887-2235
E-mail:           hissongm@dteenergy.com; or
       klotsc@dteenergy.com
 
With additional Notices of an Event of Default to:
Attention: Gregory V. Staton, General Counsel & Vice President-Corporate
Services
Phone: (734) 887-2121
Fax: (734) 887-2235
Email: statong@dteenergy.com
 
Specific Instructions:
 
Confirmations to Party A:
Attention:    Judy VonBoncel
Telephone:  (734) 887-2025
Fax:               (734) 887-2056
Email:            DTE_CONFIRMS@dteenergy.com


Payments to Party A:
Attention:      Boyd Smith, Staff Accountant
Telephone:    (734) 887-2023
Fax:                 (734) 887-2140
Email:              DTE_PWR_STTLMTS@dteenergy.com


Contact Information for Dodd-Frank for Party A:
Name: Michael Seischab
Title: Manager-Enterprise Risk Management
Phone: 734-887-4124
 
Email: seischabm@dteenergy.com
 



                                     ISDAâ 2002
 
16

--------------------------------------------------------------------------------

 

 
Notices or Communications (other than with respect to confirmations and/or
payments) to Party B:
 
Address:  Summer Energy, LLC
Address 1  800 Bering Dr., Suite 260
City, State, Zip  Houston, TX  77057
Attention:  Contract Administration  Jaleea George
Facsimile:                      713-481-8470
Telephone:  713-375-2793
E-mail:  jgeorge@summerenergy.com


 
Specific Instructions:
 
Confirmations to Party B:
 
Telephone:  713-375-2789
Facsimile:    713-493-7269
 
Payments to Party B:
 
Telephone:  713-375-2793
Facsimile:    713-481-8470
 
(b)           Process Agent. For the purpose of Section 13(c) of this Agreement:
 
 
(i)
Party A appoints as its Process Agent:  Not applicable.

 
(ii)
Party B appoints as its Process Agent:  Not applicable.

 
(c)           Offices. The provisions of Section 10(a) will apply to this
Agreement.
 
(d)           Multibranch Party. For the purpose of Section 10(b) of this
Agreement:
 
 
(i)
Party A is not a Multibranch Party.

 
 
(ii)
Party B is not a Multibranch Party.

 
(e)
Calculation Agent. The Calculation Agent is Party A.  All determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner.

 
(f)
Credit Support Document. Details of any Credit Support Document:

 
 
With respect to Party A and Party B, the Credit Agreement entered into on the
same date herewith, which is incorporated by reference in, and made a part of,
the Energy Marketing Agreement for Electric Power.

 
 
The obligations of Party B will be collateralized by the Security Agreement and
Membership Interest Pledge Agreement as both are defined either directly or
indirectly in the Energy Marketing Agreement for Electric Power.

 
(g)
Credit Support Provider.

 
 
(i)
Credit Support Provider means in relation to Party A:  Not Applicable

 
 
(ii)
Credit Support Provider means in relation to Party B:  Pledgor as defined under
the Membership Interest Pledge Agreement

 



                                             ISDAâ 2002
 
17

--------------------------------------------------------------------------------

 

(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine that would apply the laws of another jurisdiction).
 
(i)
Jurisdiction.  Jurisdiction is subject to the Energy Marketing Agreement for
Electric Power.

 
(k)
Netting of Payments.  “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement; therefore, the netting specified in
Section 2(c) of this Agreement will apply across all Transactions with effect
from the effective date of this Agreement.  For avoidance of doubt, the parties
hereby acknowledge and agree that the provisions of Section 2(c) shall not apply
to any transaction or agreement not covered by this Agreement.  Notwithstanding
the foregoing and the netting of payments pursuant hereto, each party will
provide the other party with separate invoices and documentation sufficient to
permit the other party to comply with its internal accounting and record keeping
procedures concerning the payment of individual Transactions.



(k)
“Affiliate” will have the meaning specified in Section 14 of this Agreement,
except that with respect to Party A, DTE Electric Company, DTE Gas Company and
Citizens Gas Fuel Company are hereby excluded for all purposes.

 
(l)           No Agency. The provisions of Section 3(g) will apply to this
Agreement.
 
(m)
Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.  Neither party shall have an obligation to make
such recordings or keep copies of such recordings; provided, however, that no
party may knowingly destroy, erase or otherwise tamper with a recording once the
possessing party becomes aware of a dispute in which the recording may
reasonably be anticipated to be evidence.

 
Part 5.  Other Provisions.
 
(a)
Prior Transactions. Upon the effectiveness of this Agreement, all Transactions
then outstanding between the parties shall be subject to the terms hereof.  To
the extent the terms hereof conflict with the terms of the relevant agreement
governing the Transactions, the terms of this Agreement shall control.

 
(b)
Set-off. The first paragraph of Section 6 (f) shall be deleted and replaced with
the following:

 

 
“(f)
Set-off.  Any Early Termination Amount payable to one party by the other party,
in circumstances where there is a Defaulting Party or where there is one
Affected Party in the case where either a Credit Event Upon Merger has occurred
or an Additional Termination Event in respect of which all outstanding
transactions are Affected Transactions has occurred, will, at the option of the
Non-defaulting Party or Non-affected Party, as the case may be (“X”) (and
without prior notice to the Defaulting Party or Affected Party, as the case may
be (“Y”)) be reduced by set-off against any other amounts (“Other Amounts”)
payable by X and, at X’s option, Affiliates of X, to Y (whether or not arising
under this Agreement or any other agreement) and whether matured or unmatured,
whether or not contingent and irrespective of the currency, place of payment or
place of booking of the obligation.  To the extent that any Other Amounts are so
set off, those Other Amounts will be discharged promptly and in all respects.  X
will give notice to the other party of any set-off effected under this Section
6(f), provided that failure to give such notice shall not affect the validity of
the setoff.”

 
(c)
Confirmations and Procedures for Entering into Transactions. On or promptly
following the date on which the parties reach agreement on the terms of a
Transaction as contemplated by Section 9(e)(i), Party A will send to Party B a
Confirmation.  Party B will promptly thereafter confirm the accuracy of, or
request the correction of, such Confirmation (in the latter case, indicating how
it believes the terms of such Confirmation should be correctly stated and such
other terms which should be added to or deleted from such Confirmation to make
it correct).  If any dispute shall arise as to whether an error exists in a

 



                                             ISDAâ 2002
 
18

--------------------------------------------------------------------------------

 

 
Confirmation, the parties shall in good faith make reasonable efforts to resolve
the dispute.  If Party B has not accepted or disputed the Confirmation in the
manner set forth above within two (2) Local Business Days after it was sent to
Party B, the Confirmation shall be deemed binding as sent absent manifest
error.  When a Confirmation contains provisions, other than those provisions
relating to the commercial terms of the Transaction (e.g., price, quantity),
which modify or supplement the general terms and conditions of this Agreement
(including without limitation Events of Default or Termination Events, or
calculation of damages, settlement, netting, set-off or termination payments),
any material changes to such terms shall not be deemed accepted unless made in a
written amendment to this Agreement that is signed by duly authorized
representatives of both parties.

 
(d)
Accuracy of Specified Information. Section 3(d) is hereby amended by adding in
the third line thereof after the word “respect” and before the period the words
“or, in the case of audited or unaudited financial statements, a fair
presentation of the financial condition of the relevant party.”

 
(e)
Section 3 Representations. Section 3 is hereby amended by adding at the end
thereof the following Subparagraphs (h), (i), (j), and (k):

 
(h)           Eligible Contract Participant. It is an “eligible contract
participant” (“ECP”) within the meaning of Section 1a(18) of the Commodity
Exchange Act, as amended (7 U.S.C. § 1a(18)) (“CEA”).
 
(i)           Trading Excluded Commodities or Exempt Commodities on an
Electronic Trading Facility. (i) In connection with trading any “excluded
commodity” (as such term is defined in section 1a(19) of the CEA (7 U.S.C.
§1a(19))) on an “electronic trading facility” (“ETF”) (as such term is defined
in section 1a(16) of the CEA (7 U.S.C. §1a(16))), it is an ECP other than solely
because it is acting as a broker or performing an equivalent agency function on
behalf of a person described in section 1a(18)(A) or (C) of the CEA (7 U.S.C.
§1a(18)(A) and (C)) and otherwise satisfies the terms of section 1a(18)(B)(i) of
the CEA (7 U.S.C. §1a(18)(B)(i)); and (ii) in connection with trading any
“exempt commodity” (as such term is defined in section 1a(20) of the CEA (7
U.S.C. §1a(20))) on an ETF, it is an “eligible commercial entity” (as such term
is defined in section 1a(17) of the CEA (7 U.S.C. §1a(17))).
 
(j)           Relationship Between Parties. Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):
 
(1)           Non-Reliance. It is acting for its own account, and it has made
its own independent decisions to enter into that Transaction and as to whether
that Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.
 
(2)           Assessment and Understanding. It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction.  It is also capable of assuming, and assumes, the
risks of that Transaction.
 
(3)           Status of Parties. The other party is not acting as a fiduciary
for or an adviser to it in respect of that Transaction.
 
(k)           Bankruptcy Matters.


(2)           Each party acknowledges and agrees that: (1) the Agreement and all
Transactions entered into hereunder constitutes a “forward contract” or a “swap
agreement” within the meaning of the United States Bankruptcy Code (11 U.S.C.
Section 101 (2000)); (2) each Party A and Party B is a “swap participant” within
the meaning of the United States Bankruptcy Code
 



                                                          ISDAâ 2002
 
19

--------------------------------------------------------------------------------

 

with respect to any Transaction that constitutes a “swap agreement”, (3) each of
Party A and Party B is a “forward contract merchant” within the meaning of the
United States Bankruptcy Code with respect to any Transactions that constitute
“forward contracts”; (4) all payments made or to be made by one party to the
other party pursuant to this Agreement constitute “settlement payments” within
the meaning of the United States Bankruptcy Code; (5) all transfers of Eligible
Credit Support by one party to the other party under this Agreement constitute
“margin payments” within the meaning of the United States Bankruptcy Code; (6)
each party’s rights under Section 6, “Early Termination”, of this Agreement
constitutes a “contractual right to liquidate” the Transactions within the
meaning of the United States Bankruptcy Code; and (7) this Agreement constitutes
a master netting agreement as defined within the meaning of the United States
Bankruptcy Code, as amended.
 


 
(2)
To secure its obligations under this Agreement, each party hereby grants the
other party a present and continuing security interest in, lien on, and right to
setoff against, its respective payment obligations to the other party under this
Agreement.  Each party acknowledges and agrees that the pledge of its payment
obligations to the other party under this Agreement shall serve to “margin”,
guaranty” or “secure” such obligations within the meaning of the Bankruptcy
Code.



(f)
LIMITATION OF LIABILITY.  NO PARTY SHALL BE REQUIRED TO PAY OR BE LIABLE FOR
INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES (WHETHER OR NOT ARISING FROM ITS
NEGLIGENCE) TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT NOTHING IN THIS
PROVISION SHALL AFFECT THE ENFORCEABILITY OF SECTION 6(e) OF THIS AGREEMENT.  IF
AND TO THE EXTENT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THIS AGREEMENT IS
DEEMED TO CONSTITUTE LIQUIDATED DAMAGES, THE PARTIES ACKNOWLEDGE AND AGREE THAT
SUCH DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT SUCH PAYMENT IS
INTENDED TO BE A REASONABLE APPROXIMATION OF THE AMOUNT OF SUCH DAMAGES AND NOT
A PENALTY.

 
(g)
Confidentiality. The terms of this Agreement, its contents, and the terms and
contents of all Transactions under this Agreement (including but not limited to
any Credit Support Documents and any Confirmations), and any information made
available by one party or its Credit Support Provider to the other party or its
Credit Support Provider (if any) with respect to the Agreement or any
Transaction hereunder is confidential and shall not be discussed with or
disclosed to any third party (nor shall any public announcement or press release
be made by either party, except with the prior written consent of the other
party hereto), except for such information (i) as may become generally available
to the public, (ii) as may be required or appropriate in response to any
summons, subpoena, or otherwise in connection with any litigation or to comply
with any applicable law, order, regulation, or ruling, (iii) as may be obtained
from a non-confidential source that disclosed such information in a manner that
did not violate its obligations to the other party or its Credit Support
Provider (if any) if making such disclosure, or (iv) as may be furnished to that
party’s Affiliates, auditors, attorneys, advisors, or financial institutions
with which the party has a written agreement or which are otherwise required to
keep the information that is disclosed in confidence.

 
(h)
WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY TRANSACTION,
OR ANY CREDIT SUPPORT DOCUMENT.

 
(i)
Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction in respect of any Transaction shall, as to
such Transaction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of the Agreement
or affecting the validity or enforceability of such provision as to any other
jurisdiction or Transaction unless such severance shall substantially impair the
benefits of the remaining portions of this Agreement or changes the reciprocal
obligations of the parties.  The parties hereto shall endeavor in good faith
negotiations to replace the prohibited or unenforceable provision with a valid
provision, the economic effect of which comes as close as possible to that of
the prohibited or unenforceable provision.

 



                                                                   ISDAâ 2002
 
20

--------------------------------------------------------------------------------

 



 
Part 6.  Additional Terms for Commodity Derivative Transactions.


(a)
ISDA Definitions. This Agreement, each Confirmation, and each Transaction are
subject to the 2006 ISDA Definitions (the “Swap Definitions”), the 2005 ISDA
Commodity Definitions (the “Commodity Definitions”) each as published by the
International Swaps and Derivatives Association, Inc. (collectively the “ISDA
Definitions”).  The ISDA Definitions are incorporated by reference herein, and
made part of, this Agreement and each Confirmation as if set forth in full in
this Agreement and such Confirmations.  Unless otherwise specified in a
Confirmation, any capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Swap Definitions, and
the Commodity Definitions (except that references to “Swap Transactions” in the
definitions will be deemed to be references to “Transactions”).  In the event of
any inconsistency between the provisions of the Swap Definitions and the
Commodity Definitions, the Commodity Definitions will prevail.  In the event of
any inconsistency between the provisions of this Agreement and the ISDA
Definitions, this Agreement will prevail.  In the event of any inconsistency
between the provisions of the Credit Support Documents, if any, and the ISDA
Definitions, the Credit Support Documents will prevail.  Subject to Section 1(b)
of this Agreement, in the event of any inconsistency between the provisions of
any Confirmation and this Agreement or the ISDA Definitions, the Confirmation
will prevail for the purpose of the relevant Transaction; provided however, a
Confirmation may not amend or conflict with any provisions of this Agreement,
except as provided under Part 5 (c) above of the Schedule.



(b)
Commodity Definition Amendments.  Unless otherwise specified in a Confirmation,
the Commodity Definitions are amended as follows:



 
(ii)
The “Market Disruption Events” specified in Section 7.4(d)(i) of the Commodity
Definitions shall apply, except as otherwise specifically provided in the
Confirmation.



 
(ii)
“Additional Market Disruption Events” shall apply only if so specified in the
relevant Confirmation.





 
(iii)
The following “Disruption Fallbacks” specified in Section 7.5(c) of the
Commodity Definitions shall apply, in the following order, except as otherwise
specified in the relevant Confirmation:



 
(1)
“Fallback Reference Price”;



 
(2)
“Postponement”, with five (5) Commodity Business Days as the Maximum Days of
disruption;



 
(3)
“Negotiated Fallback” (provided that the reference in Section 7.5(c)(ii) to
“fifth Business Day” shall be amended to be “twelfth Business Day”); and



 
(4)
“Fallback Reference Dealers”



 
(5)
“No Fault Termination”.

 



                                                                   ISDAâ 2002
 
21

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have executed this Schedule by their duly
authorized officers as of the date hereof.





DTE Energy Trading, Inc. (Party A)
 
Summer Energy, LLC (Party B)
 
 
 
By: /s/ Michael Hunt   By: /s/ Neil Leibman
Name:
Michael Hunt
 
Name:
Neil Leibman
Title:
Vice President
 
Title:
CEO-Summer Energy
Date:
4/23/2014
 
Date:
4/1/2014








                                                                 ISDAâ 2002
 
22

--------------------------------------------------------------------------------

 
